Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 02/26/2020.  
This application is a continuation of application No. PCT/CN2017/113003 filed on 2017 Nov. 27.
The information disclosure statement/s (IDS/s) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The amended drawings filed on 05/06/2020 are acceptable.
Claims 1-8 are pending and have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or 
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 
In the claims:
Please amend/replace claim 2 as shown below:-
Claim 2, (Currently amended) The short-circuit protection circuit according to claim 1, wherein the grids of the first MOS switch transistor and the second MOS switch transistor are connected with the drain of the third MOS switch transistor through a second resistor, the grid of the first MOS switch transistor is connected with the source of the first MOS switch transistor through a stabilovolt.

Allowable Subject Matter
Claims 1-8 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the short-circuit protection circuit comprises a first diode, a second diode, a third diode, a first triode, a second triode, a third triode and a fourth MOS switch transistor, wherein the drain of the first MOS switch transistor is connected with a cathode of the first diode, an anode of the first diode is connected with an emitter of the first triode and a collector of the second triode, a base of the first triode is coupled to the battery voltage protection control end of the central processing unit, a collector of the first triode is connected with a base of the second triode, an emitter of the second triode is coupled to a base of the third triode, a collector of the third triode is connected with anodes of the second diode and the third diode, an cathode of the second diode is connected with grids of the second MOS switch transistor and the first MOS switch transistor, a drain of the second MOS switch transistor and an emitter of the third triode are connected with a positive electrode of the battery terminal, a cathode of the third diode is coupled to a grid of the fourth MOS switch transistor, a drain of the fourth MOS switch transistor is connected with a grid of the third MOS switch transistor, and a source of the fourth MOS switch transistor is groundedPage 12 of 15grid of the third MOS switch transistor, and a source of the fourth MOS switch transistor is grounded.  ”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-8, claims 2-8 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/YEMANE MEHARI/Primary Examiner, Art Unit 2839